DECISION AND JUDGMENT ENTRY
Randy Beaudry has petitioned this court to issue a writ of procedendo. He complains that he has filed several motions in the trial court that the named respondent, the Honorable Judge Ronald Bowman, has not yet ruled upon.
6th Dist.Loc.App.R. 6 provides, in pertinent part: "An original action, other than habeas corpus, shall be instituted by the filing of an original and three copies of a complaint.  The petitioner or relatorshall also file a praecipe directing the clerk of the court of appeals toserve a copy of the complaint on each other party at the addresses listedin the praecipe."  No praecipe was filed by Beaudry.  Accordingly, this court orders Beaudry's petition for procedendo dismissed for failure to comply with 6th Dist.Loc.App.R. 6.  Costs assessed to petitioner Beaudry.
Peter M. Handwork, J.
Richard W. Knepper, J. and Mark L. Pietrykowski, P.J. CONCUR.